This appellant was charged with and convicted of the offense of arson in the first degree; the specific charge being that he willfully set fire to and burned a dwelling house of John Warren in which there was at the time a human being. The charge being what is known to our law as a capital offense, the jury were properly called upon to fix the punishment, which they did by their verdict; the punishment being 10 years' imprisonment in the penitentiary, the minimum punishment provided by law for this offense. From the judgment of conviction, this appeal is taken.
There is no bill of exceptions in the transcript; the appeal therefore is predicated upon the record only. In the absence of a bill of exceptions and the oral charge of the court, the action of the court in refusing several charges to defendant is not reviewable.
No error is apparent on the record. The proceedings, so far as shown, appear regular in all respects.
The judgment appealed from is affirmed.
Affirmed.